UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-6543



LENNOX ALLEYNE,

                                            Plaintiff - Appellant,

          versus


OFFICER D. MCLEOD; SERGEANT G. W. ODOM;
OFFICER I. BRIGMAN, in their individual and
official capacities,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Henry M. Herlong, Jr., District Judge.
(CA-96-219-4-20BE)


Submitted:   July 10, 1997                 Decided:   July 24, 1997


Before RUSSELL, HALL, and MURNAGHAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lennox Alleyne, Appellant Pro Se. L. Hunter Limbaugh, WILLCOX,
MCLEOD, BUYCK & WILLIAMS, P.A., Florence, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Alleyne v. McLeod, No. CA-
96-219-4-20BE (D.S.C. Mar. 4, 1997). We deny Appellant's motion for

appointment of counsel. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-
rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2